Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Publication No. 20180030692 to Kamoshita et al.  The improvement comprises a method for controlling a hydraulic system, by determining, after determining that the hydraulic flow command is not associated with a prioritized hydraulic circuit, a desired circuit delta-pressure for the hydraulic circuit based on the hydraulic flow command, and controlling the hydraulic system based on the desired circuit delta-pressure for the purposes of providing individual tuning of each individual hydraulic circuit electromechanically.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The publication to Kamoshita et al. is cited for the showing of a method of controlling a hydraulic system similar to applicant's but lacking determining, after determining that the hydraulic flow command is not associated with a prioritized hydraulic circuit, a desired circuit delta-pressure for the hydraulic circuit based on the hydraulic flow command.
	
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745        
June 4, 2022